Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of violating section 986 of the Penal Law (book-making) and from the sentence imposed. Judgment reversed on the law and information dismissed. The evidence was insufficient to establish defendant’s guilt beyond a reasonable doubt. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.